UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21963 City National Rochdale High Yield Alternative Strategies Master Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Garrett R. D’Alessandro 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) 800-245-9888 Registrant's telephone number, including area code: Date of fiscal year end: March 31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. No securities required voting during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) City National Rochdale High Yield Alternative Strategies Master Fund LLC By (Signature and Title)*/s/ Garrett R. D’Alessandro Garrett R. D’Alessandro President Date July 17, 2014
